Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed February 16, 2021. Applicant’s response to the restriction/election requirement of December 14, 2020 has been entered. Claims 1-20 are pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation-in-part (CIP) of prior-filed U.S. Patent Application No. 15/294,724, filed October 15, 2016 under 35 U.S.C. 120, is acknowledged. 
Acknowledgment is also made of Applicant's claim for foreign priority based on Chinese Patent Application No. CN 201510518140.2, filed in the People’s Republic of China on October 24, 2015. However, while it is noted that an interim copy of the application has been filed on September 27, 2019, no certified copy of the application has yet been filed as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Group I, claims 1-14, is acknowledged. Applicant’s elections of i) “polycarbophil” as the species of bioadhesive polymer, ii) “chitosan” as the species of further constituent, iii) “gel” as the species of composition form, and iv) “fungal infection” as the species of gynecological inflammatory disease are all also acknowledged. The Examiner has determined that claims 1-4 and 9-14 read on the elected subject matter. 
without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on February 16, 2021. Claims 1-4 and 9-14 are currently under examination. 
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. Errors of English grammatical form, e.g. "mainly comprises of", "the formulation is...non-vaginal irritation", an extraneous colon between "comprises of" and "methylparaben”, and a missing “and” between “2-5,” and “good moisture retention”. 
3. The abstract should concisely summarize the key technical aspects of the invention which are new in the art to which the invention pertains. Since the invention pertains to a method of inhibiting vaginal bacterial or fungal growth, the abstract should concisely summarize the key requisite active steps of the method.
4. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. 
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following:

Appropriate correction is required.
Claim Objections
Claims 3 and 10-14 are objected to for improper English grammatical form. There should be a comma between “claim 1” and “wherein” in claims 10-14, and between “claim 2” and “wherein” in claim 3, consistent with the format Applicant employed for e.g. claims 2, 4, and 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 12 recite requisite amounts of requisite elements in the bioadhesive boric acid formulation, i.e. “0.1-10% boric acid”, “5%” boric acid, and “0.5%-3%” bioadhesive polymers, respectively.  One of ordinary skill in the art, however cannot definitively ascertain whether the recited percentage value refers to the weight 
Claims 2-4 and 9-14 are (also) indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claims 1, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (U.S. Patent Application Pub. No. 2009/0181106).
Applicant Claims
Applicant’s elected subject matter is directed to a method of inhibiting vaginal fungal growth/infection in a subject in need thereof comprising vaginally administering a therapeutically effective amount of a gel composition comprising 5%, or 0.1-10%, boric acid, and one or more bioadhesive polymers; wherein the pH is 2-5. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Gordon et al. disclose a method of treating vaginal fungal infection and biofilm (e.g. vulvovaginal candidiasis) in a subject in need thereof comprising e.g. vaginally administering a therapeutically effective amount of a gel composition comprising boric acid and one or more bioadhesive polymers; wherein the pH is preferably 4-4.5 (abstract; paragraphs 0019-0024, 0028, 0047, 0055, 0059, 0064, 0071, 0074, 0083).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
et al. do not anticipate the instantly claimed subject matter with e.g. one specific example or preferred embodiment. However, the Gordon et al. disclosure is sufficient to render the presently claimed subject matter prima facie obvious within the meaning of 35 USC 103.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Gordon et al., outlined supra, to devise Applicant’s presently claimed method.
Gordon et al. disclose a method of treating vaginal fungal infection and biofilm (e.g. vulvovaginal candidiasis) in a subject in need thereof comprising e.g. vaginally administering a therapeutically effective amount of a gel composition comprising boric acid and one or more bioadhesive polymers; wherein the pH is preferably 4-4.5, and wherein the administered composition treats fungal infections in part by surprisingly acting as a vaginal biofilm disrupter. Since Gordon et al. disclose that the amount of boric acid in the composition is most preferably from 1 mg to 250 mg, and that the total amount of the composition administered is most preferably 500 mg to 5 g, it thus follows that the composition thus most preferably comprises about 0.2-5% boric acid (i.e. 1 mg/500mg to 125 mg/5000 mg). Therefore, one of ordinary skill in the art would thus be motivated to include e.g. 5% boric acid in the gel composition, with the reasonable expectation that the resulting method will successfully treat vaginal fungal infection in part by acting as a vaginal biofilm disrupter. 
et al. disclose that their composition can be in the form of e.g. a cream or a gel. Anyone of ordinary skill in the art would generally understand a gel to be more viscous than a cream. As a reference, it is well known that sour cream has a viscosity of about 100,000 cps, and peanut butter has a viscosity of about 250,000 cps. Hence, Gordon et al.’s gel would certainly and most reasonably be expected to have a viscosity of greater than 100,000 cps (i.e. that of sour cream). 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (U.S. Patent Application Pub. No. 2004/0009223), in view of Gordon et al. (U.S. Patent Application Pub. No. 2009/0181106).
II. Applicant Claims
Applicant’s elected subject matter is directed to a method of inhibiting vaginal fungal growth/infection in a subject in need thereof comprising vaginally administering a therapeutically effective amount of a gel composition comprising 0.1-10% boric acid, 0.5-3% of one or more bioadhesive polymers, wherein the bioadhesive polymers include polycarbophil, and chitosan. 
II. Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Garg et al. disclose a method of treating e.g. vaginal fungal infection (i.e. yeast infection) in a subject in need thereof comprising vaginally administering a therapeutically effective amount of e.g. a viscous gel composition comprising preferably 2-6% of an active antifungal agent and 1-10% of one or more bioadhesive polymers, wherein the bioadhesive polymers can include polycarbophil, and chitosan (abstract; paragraphs 0017, 0025, 0027, 0029, 0034). 
Gordon et al. disclose a method of treating vaginal fungal infection and biofilm (e.g. vulvovaginal candidiasis) in a subject in need thereof comprising e.g. vaginally administering a therapeutically effective amount of a gel composition comprising boric acid and one or more bioadhesive polymers; wherein the pH is preferably 4-4.5 (abstract; paragraphs 0019-0024, 0028, 0047, 0055, 0059, 0064, 0071, 0074, 0083).
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Garg et al. do not explicitly disclose that the active antifungal agent is boric acid. This deficiency is cured by the teachings of Gordon et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Garg et al. and Gordon et al., outlined supra, to devise Applicant’s presently claimed method.
et al. disclose a method of treating e.g. vaginal fungal infection (i.e. yeast infection) in a subject in need thereof comprising vaginally administering a therapeutically effective amount of e.g. a viscous gel composition comprising preferably 2-6% of an active antifungal agent and 1-10% of one or more bioadhesive polymers, wherein the bioadhesive polymers can include polycarbophil, and chitosan. Since Gordon et al. disclose that boric acid can function as a potent antifungal agent when applied to the vagina in the form of a bioadhesive gel formulation, in part by surprisingly acting as a vaginal biofilm disrupter; and since Gordon et al. disclose that the amount of boric acid in the composition is most preferably about 0.2-5% (as noted supra); one of ordinary skill in the art would thus be motivated to employ boric acid, preferably in the amount of about 2-6%, as the active antifungal agent in the Garg et al. method, with the reasonable expectation that the resulting method will successfully treat vaginal fungal infection in part by acting as a vaginal biofilm disrupter. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617